Citation Nr: 1428475	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-10 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the January 31, 2011 decision of the Board of Veterans Appeals (Board), which denied entitlement to an effective date earlier than January 1, 2004, for discontinuance of withholding of military retirement pay from VA disability benefits.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The moving party is a Veteran who had active service from May 1973 to May 1993.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on January 31, 2011, in which the Board denied entitlement to an effective date earlier than January 1, 2004, for discontinuance of withholding of military retirement pay from VA disability benefits.


FINDINGS OF FACT

1.  The Veteran has not pled his motion for CUE with the required specificity.

2.  The June 31, 2011 Board decision was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions were incorrectly applied.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the January 31, 2011 Board decision. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the Veteran's CUE claim is not subject to the provisions of the VCAA. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions.")  As a claim of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  The Board notes that the moving party has been accorded sufficient opportunity to present his contentions.  There is no indication that he has further argument to present.

Legal Criteria

The moving party asserts that there was CUE in the January 31, 2011 Board decision which denied entitlement to an effective date earlier than January 1, 2004, for discontinuance of withholding of military retirement pay from VA disability benefits. 

Review of the record reflects that the moving party did not appeal the January 31, 2011 Board decision.  Accordingly, it became final.  See 38 C.F.R. § 20.1100(a).  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  As the Veteran has not provided a claim to reopen based upon new and material evidence, the Board may only consider the claim on the basis of the alleged CUE.

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  See 38 C.F.R. § 20.140 (c), (d). 

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

38 C.F.R. § 20.1403  codifies the current requirements for a CUE motion that the Court of Appeals of Veterans Claims (Court) has defined for motions of CUE in Board decisions as: 

(1) It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. 

(2) Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(3) It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE.  CUE is not a: changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; change in interpretation of a statute or regulation. 

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b).  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  See 38 C.F.R. § 20.1403(b)(2).  In addition, the law precludes remands or other referral for the purpose of deciding the motion. 38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

Analysis

The essence of the Veteran's argument is that in the January 31, 2011 decision, the Board erroneously indicated in its "Findings of Fact" that the Veteran's dates of service were September 1973 to May 1993, when the correct dates should have been May 1973 to May 1993.  Additionally, the Veteran argues that the Board, under the section titled "Duty to Notify and Assist" in the "Reasons and Bases for Findings and Conclusion," indicated that the Veteran did not serve on active duty during a time of war.  The Veteran did not provide any further indication as to how these alleged errors would have made the results of the January 31, 2011 decision manifestly different, but for such.

The Board notes that the Veteran's allegation regarding the wrong date in the "Findings of Fact" is correct, as the listed date reads September 1973 rather than the correct May 1973.  Additionally, the Board notes that the indication regarding active service during a time of war to which the Veteran referred is actually boilerplate included in the Board's VCAA analysis.  It states that, "VCAA is not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law."  However, apart from stating this law, the Board did not make a separate finding that the Veteran, specifically, did not have active service during a period of war.

Upon review of the January 31, 2011 decision, the Board finds that the allegation of CUE is not supported, as the Veteran's motion has not been properly filed.  Under 38 C.F.R. § 20.1404, motions must set forth clearly and specifically the alleged error(s) of fact or law the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations are insufficient.  Motions which fail to comply with this requirement shall be dismissed without prejudice to re-filing.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  Here, although the Veteran clearly and specifically alleged the errors he noted with the January 31, 2011 Board decision, he did not explain why the result would have been manifestly different but for the alleged error.  As such, the Veteran's motion is incomplete for want of such specification.  Accordingly, the Veteran's motion is dismissed without prejudice.

Alternatively, even if the Veteran's motion were found to meet the specificity requirements, a review of the evidence and the Board's January 31, 2011 decision does not show that the decision was based on incorrect facts or an incorrect application of the law.  The facts that the Board cited in its decision are consistent with the evidence associated with the claims file at the time of the decision.  The crux of the decision turned upon the fact that the Veteran's claimed entitlement to an effective date earlier than January 1, 2004, for discontinuance of withholding of military retirement pay from VA disability benefits was barred by law.  This was because the Concurrent Retirement and Disability Payment (CRDP) program, for which the Veteran is currently receiving benefits,  had an effective date of January 1, 2004.  Although Department of Defense (DoD) regulations allow up to 6 years of retroactive benefits, benefits cannot be awarded under this program for periods prior to the effective date.  Thus, the Veteran's claim for an earlier effective for compensation under CRDP cannot be granted as a matter of law.  The law as it was interpreted at that time was correctly applied. 

Moreover, the Board finds that it still would not have come to a different result even  if the Veteran's dates of service had been correctly indicated as May 1973 to May 1993, as the application of the effective date of the enactment of the CRDP program does not change due to dates of service.  Furthermore, even if the Board's boilerplate had the effect of conveying that the Veteran had not served on active duty during a time of war, it still would have absolutely no effect on the application of the effective date of the enactment of the CRDP program, allowing for any application earlier than January 1, 2004.

Thus, there was no clear and unmistakable error in the January 31, 2011 Board decision denying entitlement to an effective date earlier than January 1, 2004, for discontinuance of withholding of military retirement pay from VA disability benefits.  Since there was no CUE in the January 31, 2011 Board decision, the motion to revise that decision based on CUE must be denied.


ORDER

The motion for reversal or revision of the January 31 2011 Board decision denying entitlement to an effective date earlier than January 1, 2004, for discontinuance of withholding of military retirement pay from VA disability benefits, on the grounds of CUE, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


